     Case 19-40205-elm13 Doc 14 Filed 02/03/19                            Entered 02/03/19 14:47:03              Page 1 of 19
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328

                                     IN THE UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                               FORT WORTH DIVISION
In re: William Michael McElroy, II                xxx-xx-9218             §          Case No:     19-40205-elm-13
       6608 Arbor Vine Trail                                              §
                                                                                     Date:        2/3/2019
       Joshua, TX 76058                                                   §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES

    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.

    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.

    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     Variable                      Value of Non-exempt property per § 1325(a)(4):       $8,000.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $32,496.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
     Case 19-40205-elm13 Doc 14 Filed 02/03/19                             Entered 02/03/19 14:47:03                 Page 2 of 19
Case No:     19-40205-elm-13
Debtor(s):   William Michael McElroy, II




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $400.00       per month, months    1       to    1    .
             $544.00       per month, months    2       to   60    .

          For a total of    $32,496.00      (estimated " Base Amount ").

          First payment is due      2/17/2019       .

          The applicable commitment period ("ACP") is        36   months.

          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .

          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .

          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
             $8,000.00        .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                          SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                         Leinart Law Firm               , total:        $3,700.00     ;
       $0.00    Pre-petition;              $3,700.00    disbursed by the Trustee.




                                                                  Page 2
     Case 19-40205-elm13 Doc 14 Filed 02/03/19                            Entered 02/03/19 14:47:03               Page 3 of 19
Case No:     19-40205-elm-13
Debtor(s):   William Michael McElroy, II


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                          SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                          TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.

                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.

                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

Graceland Portable Buildings                         $8,000.00         $8,000.00       0.00%                                          Pro-Rata
Storage Unit/Barn

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

Capital One Auto Finance                                               $4,003.21       5.00%                                          Pro-Rata
2011 Toyota Corolla
Prestige Financial Svc                                                 $5,666.36       5.00%                                          Pro-Rata
2010 Volkswagen Jetta
Title Max Corp HQ                                                         $593.10      5.00%                                          Pro-Rata
1973 Ford Mustang

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.



                                                                 Page 3
     Case 19-40205-elm13 Doc 14 Filed 02/03/19                           Entered 02/03/19 14:47:03               Page 4 of 19
Case No:     19-40205-elm-13
Debtor(s):   William Michael McElroy, II


F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.            VALUE                 TREATMENT
                           COLLATERAL
Conn's Appliance Inc                                                       $1,541.42          $1,541.42 Surrender
Household Goods

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                         CREDITOR                                                  COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)
Internal Revenue Service                                                         $5,823.42       Month(s) 1-60                     Pro-Rata

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                         CREDITOR                            SCHED. AMT.                              COMMENT
ACE Cash Express                                                    $684.45
Acs/gco Ed Loan Fund                                           $203,944.00
Ad Astra Rec                                                        $804.00
AWA Collections                                                     $311.00
Capital One Auto Finance                                          $3,807.00
City of Fort Worth                                                  $100.00
Credit First/CFNA                                                   $977.00
Credit One Bank                                                     $769.00
Credit Systems Intl In                                               $91.00
Credit Systems Intl In                                               $84.00
Credit Systems Intl In                                               $54.00
Diversified Interntl                                                 $60.00


                                                                Page 4
     Case 19-40205-elm13 Doc 14 Filed 02/03/19                         Entered 02/03/19 14:47:03              Page 5 of 19
Case No:     19-40205-elm-13
Debtor(s):   William Michael McElroy, II


EZ Money                                                        $1,311.22
Fed Loan Serv                                                  $13,804.00
Fed Loan Serv                                                   $5,537.00
Fed Loan Serv                                                   $3,268.00
First Convenience Bank                                            $357.55
First Premier Bank                                              $1,056.00
GECRB/JC Penny                                                    $447.00
Hillcrest Davidson & A                                            $570.00
Huguley Hospital                                                    $94.14
Joshua Cash & Go                                                  $511.56
Kohls/capone                                                      $344.00
LVNV Funding/Resurgent Capital                                      $54.00
NTTA                                                                $79.31
Payday One                                                        $626.74
Seventh Ave                                                       $423.00
Southwest Credit Systems                                          $133.00
Southwest Recovery Service                                        $982.00
Speedy Cash                                                       $803.97
STP Processing                                                    $964.58
Sunrise Credit Services, Inc.                                     $139.00
Swiss Colony                                                      $423.75
Target                                                            $388.00
Tariq Yunus                                                       $478.00
Td Bank Usa/targetcred                                            $346.00
United Revenue Corp                                               $267.00
United Revenue Corp                                               $107.00
World Acceptance Corp                                             $570.00
World Acceptance/Finance Corp                                     $570.00

TOTAL SCHEDULED UNSECURED:                                    $246,341.27

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     0%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                     ASSUME/REJECT         CURE AMOUNT        TERM (APPROXIMATE)          TREATMENT
                                                                                             (MONTHS __ TO __)

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.


                                                              Page 5
        Case 19-40205-elm13 Doc 14 Filed 02/03/19                           Entered 02/03/19 14:47:03                Page 6 of 19
Case No:     19-40205-elm-13
Debtor(s):   William Michael McElroy, II


C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.




                                                                   Page 6
     Case 19-40205-elm13 Doc 14 Filed 02/03/19                              Entered 02/03/19 14:47:03                Page 7 of 19
Case No:     19-40205-elm-13
Debtor(s):   William Michael McElroy, II


To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."
N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.




                                                                   Page 7
     Case 19-40205-elm13 Doc 14 Filed 02/03/19                             Entered 02/03/19 14:47:03                Page 8 of 19
Case No:     19-40205-elm-13
Debtor(s):   William Michael McElroy, II


O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.




                                                                  Page 8
     Case 19-40205-elm13 Doc 14 Filed 02/03/19                             Entered 02/03/19 14:47:03                Page 9 of 19
Case No:     19-40205-elm-13
Debtor(s):   William Michael McElroy, II


1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                                  Page 9
    Case 19-40205-elm13 Doc 14 Filed 02/03/19                          Entered 02/03/19 14:47:03                Page 10 of 19
Case No:     19-40205-elm-13
Debtor(s):   William Michael McElroy, II


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 10
    Case 19-40205-elm13 Doc 14 Filed 02/03/19                         Entered 02/03/19 14:47:03                  Page 11 of 19
Case No:     19-40205-elm-13
Debtor(s):   William Michael McElroy, II




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the  3rd day of February, 2019       :

(List each party served, specifying the name and address of each party)


Dated:            February 3, 2019                                        /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

Aaron Sales & Lease Ow                            Autoprtflsrv                                      City of Fort Worth
xxxxxx5897                                        x2855                                             P.O Box 870
1015 Cobb Place Blvd Nw                           Po Box 4097                                       Fort Worth, TX 76101-0870
Kennesaw, GA 30144                                Englewood, CO 80111



ACE Cash Express                                  AWA Collections                                   Conn's Appliance Inc
1231 Greenway Dr, Ste 600                         xxxxxx7292                                        xxxxx5830
Irving, TX 75038                                  AWA Collections                                   c/o Becket and Lee LLP
                                                  PO Box 6605                                       PO Box 3002
                                                  Orange, CA 92863                                  Malvern PA 19355-1245


Acs/gco Ed Loan Fund                              Capital One Auto Finance                          Credit First/CFNA
xxxxxx2182                                        xxxxxxxxxxxxx1001                                 xxxxx6787
501 Bleecker St                                   3905 N Dallas Pkwy                                BK13 Credit Operations
Utica, NY 13501                                   Plano, TX 75093                                   PO Box 818011
                                                                                                    Cleveland, OH 44181


Ad Astra Rec                                      Capital One Auto Finance                          Credit One Bank
xxx6141                                           xxxxxxxxxxxxx1001                                 xxxxxxxxxxxx8982
8918 W 21st St. N Suite 200                       Attn: Bankruptcy                                  ATTN: Bankruptcy
Mailbox: 112                                      PO Box 30285                                      PO Box 98873
Wichita, KS 67205                                 Salt Lake City, UT 84130                          Las Vegas, NV 89193


American Airlines Fcu                             CashNet USA                                       Credit Systems Intl In
xxxxxxx1906                                       PO Box 06230                                      xxxxx2519
Po Box 619001                                     Chicago, IL 60606                                 1277 Country Club Ln
Dfw Airport, TX 75261                                                                               Fort Worth, TX 76112



Arronrnts                                         Chase                                             Credit Systems Intl In
xxxx7491                                          4915 Independence Pkwy                            xxxxx3565
309 E Paces Ferry                                 Tampa, FL 33634                                   1277 Country Club Ln
Atlanta, GA 30303                                                                                   Fort Worth, TX 76112




                                                               Page 11
    Case 19-40205-elm13 Doc 14 Filed 02/03/19                Entered 02/03/19 14:47:03    Page 12 of 19
Case No:     19-40205-elm-13
Debtor(s):   William Michael McElroy, II


Credit Systems Intl In                     GECRB/JC Penny                        LVNV Funding/Resurgent Capital
xxxxx8714                                  xxxxxxxxxxxx5417                      xxxxxxxxxxxx9399
1277 Country Club Ln                       Attention: Bankruptcy                 Attn: Bankruptcy
Fort Worth, TX 76112                       PO Box 103104                         PO Box 10497
                                           Roswell, GA 30076                     Greenville, SC 29603


Diversified Interntl                       Graceland Portable Buildings          Merchant Credit Guide
xx5371                                     6807 U.S. 62                          223 W Jackson Blvd
Attention: Bankruptcy                      Bardwell, KY 42023                    Chicago, IL 60606
PO Box 29818
Dallas, TX 75229


EZ Money                                   Hillcrest Davidson & A                Merchants & Professional Credit
1831 Brown Blvd #102-A                     xx6314                                Bureau
Arlington, TX 76006                        Attn: Bankruptcy                      11921 N. Mopac Expwy, Ste 210
                                           715 N Glenville - Suite 450           Austin, TX 78759
                                           Richardson, TX 75081


Fed Loan Serv                              Huguley Hospital                      NTTA
xxxxxxxxxxxxx0002                          PO Box 2209                           PO Box 660244
Po Box 60610                               Addison, TX 75001                     Dallas, TX 75266-0244
Harrisburg, PA 17106



Fed Loan Serv                              Internal Revenue Service              Payday One
xxxxxxxxxxxxx0006                          Centralized Insolvency                Attn: Customer Support
Po Box 60610                               PO Box 7346                           PO Box 101808
Harrisburg, PA 17106                       Philadelphia, PA 19101-7346           Fort Worth, TX 76185



Fed Loan Serv                              Joshua Cash & Go                      Prestige Financial Svc
xxxxxxxxxxxxx0004                          661                                   xxx6538
Po Box 60610                               313 S. Broadway, Ste.4                Attn: Bankruptcy Department
Harrisburg, PA 17106                       Joshua, TX 76058                      PO Box 26707
                                                                                 Salt Lake City, UT 84126


First Convenience Bank                     Justice Finance Compan                Santander
PO Box 909                                 x3900                                 xxxxxxxxxxxxx1000
Killeen, TX 76540                          201 Ne Wilshire Blvd Ste              Po Box 961245
                                           Burleson, TX 76028                    Fort Worth, TX 76161



First Premier Bank                         Kohls/capone                          Seventh Ave
xxxxxxxxxxxx1180                           xxxxxxxxxxxx4227                      xxxxxxxxx684A
601 S Minnesota Ave                        N56 W 17000 Ridgewood Dr              1112 7th Ave
Sioux Falls, SD 57104                      Menomonee Falls, WI 53051             Monroe, WI 53566




                                                      Page 12
    Case 19-40205-elm13 Doc 14 Filed 02/03/19                Entered 02/03/19 14:47:03    Page 13 of 19
Case No:     19-40205-elm-13
Debtor(s):   William Michael McElroy, II


Slm Financial Corp                         Tariq Yunus                           World Acceptance Corp
xxxxxxxxxxx0002                            12001 S. Freeway Ste.201              xxxxxxxx9601
11100 Usa Pkwy                             Burleson, TX 76028                    1055 Sw Wilshire Blvd St
Fishers, IN 46037                                                                Burleson, TX 76028



Southwest Credit Systems                   Td Bank Usa/targetcred                World Acceptance/Finance Corp
xxxx5832                                   xxxxx7206                             xxxxxxxx9601
4120 International Parkway                 Po Box 673                            Attn: Bankruptcy
Suite 1100                                 Minneapolis, MN 55440                 PO Box 6429
Carrollton, TX 75007                                                             Greenville, SC 29606


Southwest Recovery Service                 Tim Truman
xxxxxxxxx1857                              6851 N.E. Loop 820, Ste 310
Attn: Bankruptcy Dept                      N. Richland Hills, TX 76180-6608
17311 Dallas Pkwy #235
Dallax, TX 75248


Speedy Cash                                Title Max Corp HQ
xxxx3039                                   15 Bull St.
SCIL Texas, Inc.                           Savannah, GA 31401
3527 N. Ridge Rd
Wichita, KS 67205


STP Processing                             United Revenue Corp
17288708                                   xxx6820
1900 NW Freeway                            Attention: Office Manager
Houston, TX 77037                          204 Billings St. Suite 120
                                           Arlington, TX 76010


Sunrise Credit Services, Inc.              United Revenue Corp
xxxxxxxxxxxx4904                           xxx8843
Attn: Bankruptcy                           Attention: Office Manager
260 Airport Plaza                          204 Billings St. Suite 120
Farmingdale, NY 11735                      Arlington, TX 76010


Swiss Colony                               Us Dept Of Ed/glelsi
5690333246                                 xxxxxx8581
1112 7th Ave                               2401 International
Monroe, WI 53566-1364                      Madison, WI 53704



Target                                     William Michael McElroy, II
xxxxx7206                                  6608 Arbor Vine Trail
Target Card Services                       Joshua, TX 76058
Mail Stop NCB-0461
Minneapolis, MN 55440




                                                      Page 13
      Case 19-40205-elm13 Doc 14 Filed 02/03/19                           Entered 02/03/19 14:47:03                    Page 14 of 19
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                              Revised 10/1/2016

IN RE: William Michael McElroy, II                 xxx-xx-9218       §     CASE NO: 19-40205-elm-13
       6608 Arbor Vine Trail                                         §
       Joshua, TX 76058                                              §
                                                                     §
                                                                     §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       2/3/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                   Variable Plan Payments. See Monthly Schedule below.*

 Disbursements                                                                                   First (1)                 Second (2) (Other)

 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                           $39.50                          See below*

 Filing Fee                                                                                        $0.00                          See below*

 Noticing Fee                                                                                     $61.95                          See below*

 Subtotal Expenses/Fees                                                                         $106.45                          See below*
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $293.55                          See below*


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                            Scheduled          Value of       Protection           Protection
 Name                                 Collateral                              Amount          Collateral     Percentage       Payment Amount
 Capital One Auto Finance             2011 Toyota Corolla                   $4,003.21        $8,975.00           1.25%                $112.19
 Prestige Financial Svc               2010 Volkswagen Jetta                 $5,666.36        $6,275.00           1.25%                 $78.44
 Title Max Corp HQ                    1973 Ford Mustang                      $593.10         $4,150.00           1.25%                 $51.88

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                            $242.51

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
          Case 19-40205-elm13 Doc 14 Filed 02/03/19                        Entered 02/03/19 14:47:03                 Page 15 of 19
Case No:     19-40205-elm-13
Debtor(s):   William Michael McElroy, II



 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                    Collateral                         Amount          Collateral   Percentage    Payment Amount

                 Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                      $0.00

                                                    TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $242.51
      Debtor's Attorney, per mo:                                                                                                 $51.04
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                        $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                           $242.51
      Debtor's Attorney, per mo:                                                                           See Monthly Schedule below*
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $0.00

*Monthly Schedule

                                Account         Trustee                                 Subtotal                                Available
                    Plan        Balance      Percentage      Filing     Noticing      Expenses/                     Available          for
   Month         Payment        Reserve             Fee      Fees         Fees            Fees        Available      for APD     Attorney
      1          $400.00           $5.00         $39.50     $0.00        $61.95         $106.45       $293.55       $242.51      $51.04
      2          $544.00                         $54.40                                  $54.40       $489.60       $242.51     $247.09
      3          $544.00                         $54.40                                  $54.40       $489.60       $242.51     $247.09
      4          $544.00                         $54.40                                  $54.40       $489.60       $242.51     $247.09
      5          $544.00                         $54.40                                  $54.40       $489.60       $242.51     $247.09
      6          $544.00                         $54.40                                  $54.40       $489.60       $242.51     $247.09
      7          $544.00                         $54.40                                  $54.40       $489.60       $242.51     $247.09
      8          $544.00                         $54.40                                  $54.40       $489.60       $242.51     $247.09
      9          $544.00                         $54.40                                  $54.40       $489.60       $242.51     $247.09
     10          $544.00                         $54.40                                  $54.40       $489.60       $242.51     $247.09
     11          $544.00                         $54.40                                  $54.40       $489.60       $242.51     $247.09
     12          $544.00                         $54.40                                  $54.40       $489.60       $242.51     $247.09
     13          $544.00                         $54.40                                  $54.40       $489.60       $242.51     $247.09
     14          $544.00                         $54.40                                  $54.40       $489.60       $242.51     $247.09
     15          $544.00                         $54.40                                  $54.40       $489.60       $242.51     $247.09
     16          $544.00                         $54.40                                  $54.40       $489.60       $242.51     $189.70




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-40205-elm13 Doc 14 Filed 02/03/19                          Entered 02/03/19 14:47:03             Page 16 of 19
Case No:     19-40205-elm-13
Debtor(s):   William Michael McElroy, II




 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.




 DATED:________________________
         2/3/2019

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-40205-elm13 Doc 14 Filed 02/03/19                    Entered 02/03/19 14:47:03              Page 17 of 19


                                         UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF TEXAS
                                               FORT WORTH DIVISION

  IN RE:   William Michael McElroy, II                                              CASE NO.     19-40205-elm-13

                                                                                   CHAPTER       13

                                                    Certificate of Service


I hereby certify that on this date, I did serve a true and correct copy of the foregoing to the following interested parties and
those listed on the attached matrix by United States Mail, First Class:

Date:      2/3/2019                                               /s/ Marcus Leinart
                                                                  Marcus Leinart
                                                                  Attorney for the Debtor(s)


Aaron Sales & Lease Ow                         Autoprtflsrv                                    City of Fort Worth
1015 Cobb Place Blvd Nw                        Po Box 4097                                     P.O Box 870
Kennesaw, GA 30144                             Englewood, CO 80111                             Fort Worth, TX 76101-0870




ACE Cash Express                               AWA Collections                                 Conn's Appliance Inc
1231 Greenway Dr, Ste 600                      AWA Collections                                 c/o Becket and Lee LLP
Irving, TX 75038                               PO Box 6605                                     PO Box 3002
                                               Orange, CA 92863                                Malvern PA 19355-1245



Acs/gco Ed Loan Fund                           Capital One Auto Finance                        Credit First/CFNA
501 Bleecker St                                3905 N Dallas Pkwy                              BK13 Credit Operations
Utica, NY 13501                                Plano, TX 75093                                 PO Box 818011
                                                                                               Cleveland, OH 44181



Ad Astra Rec                                   Capital One Auto Finance                        Credit One Bank
8918 W 21st St. N Suite 200                    Attn: Bankruptcy                                ATTN: Bankruptcy
Mailbox: 112                                   PO Box 30285                                    PO Box 98873
Wichita, KS 67205                              Salt Lake City, UT 84130                        Las Vegas, NV 89193



American Airlines Fcu                          CashNet USA                                     Credit Systems Intl In
Po Box 619001                                  PO Box 06230                                    1277 Country Club Ln
Dfw Airport, TX 75261                          Chicago, IL 60606                               Fort Worth, TX 76112




Arronrnts                                      Chase                                           Diversified Interntl
309 E Paces Ferry                              4915 Independence Pkwy                          Attention: Bankruptcy
Atlanta, GA 30303                              Tampa, FL 33634                                 PO Box 29818
                                                                                               Dallas, TX 75229
      Case 19-40205-elm13 Doc 14 Filed 02/03/19                  Entered 02/03/19 14:47:03          Page 18 of 19


                                         UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF TEXAS
                                               FORT WORTH DIVISION

  IN RE:   William Michael McElroy, II                                        CASE NO.    19-40205-elm-13

                                                                              CHAPTER     13

                                                Certificate of Service
                                                 (Continuation Sheet #1)

EZ Money                                     Huguley Hospital                            Merchant Credit Guide
1831 Brown Blvd #102-A                       PO Box 2209                                 223 W Jackson Blvd
Arlington, TX 76006                          Addison, TX 75001                           Chicago, IL 60606




Fed Loan Serv                                Internal Revenue Service                    Merchants & Professional Credit Bureau
Po Box 60610                                 Centralized Insolvency                      11921 N. Mopac Expwy, Ste 210
Harrisburg, PA 17106                         PO Box 7346                                 Austin, TX 78759
                                             Philadelphia, PA 19101-7346



First Convenience Bank                       Joshua Cash & Go                            NTTA
PO Box 909                                   313 S. Broadway, Ste.4                      PO Box 660244
Killeen, TX 76540                            Joshua, TX 76058                            Dallas, TX 75266-0244




First Premier Bank                           Justice Finance Compan                      Payday One
601 S Minnesota Ave                          201 Ne Wilshire Blvd Ste                    Attn: Customer Support
Sioux Falls, SD 57104                        Burleson, TX 76028                          PO Box 101808
                                                                                         Fort Worth, TX 76185



GECRB/JC Penny                               Kohls/capone                                Prestige Financial Svc
Attention: Bankruptcy                        N56 W 17000 Ridgewood Dr                    Attn: Bankruptcy Department
PO Box 103104                                Menomonee Falls, WI 53051                   PO Box 26707
Roswell, GA 30076                                                                        Salt Lake City, UT 84126



Graceland Portable Buildings                 Leinart Law Firm                            Santander
6807 U.S. 62                                 11520 N. Central Expressway                 Po Box 961245
Bardwell, KY 42023                           Suite 212                                   Fort Worth, TX 76161
                                             Dallas, Texas 75243



Hillcrest Davidson & A                       LVNV Funding/Resurgent Capital              Seventh Ave
Attn: Bankruptcy                             Attn: Bankruptcy                            1112 7th Ave
715 N Glenville - Suite 450                  PO Box 10497                                Monroe, WI 53566
Richardson, TX 75081                         Greenville, SC 29603
      Case 19-40205-elm13 Doc 14 Filed 02/03/19                   Entered 02/03/19 14:47:03            Page 19 of 19


                                         UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF TEXAS
                                               FORT WORTH DIVISION

  IN RE:   William Michael McElroy, II                                          CASE NO.    19-40205-elm-13

                                                                                CHAPTER     13

                                                 Certificate of Service
                                                 (Continuation Sheet #2)

Slm Financial Corp                           Target                                        Us Dept Of Ed/glelsi
11100 Usa Pkwy                               Target Card Services                          2401 International
Fishers, IN 46037                            Mail Stop NCB-0461                            Madison, WI 53704
                                             Minneapolis, MN 55440



Southwest Credit Systems                     Tariq Yunus                                   William Michael McElroy, II
4120 International Parkway                   12001 S. Freeway Ste.201                      6608 Arbor Vine Trail
Suite 1100                                   Burleson, TX 76028                            Joshua, TX 76058
Carrollton, TX 75007



Southwest Recovery Service                   Td Bank Usa/targetcred                        World Acceptance Corp
Attn: Bankruptcy Dept                        Po Box 673                                    1055 Sw Wilshire Blvd St
17311 Dallas Pkwy #235                       Minneapolis, MN 55440                         Burleson, TX 76028
Dallax, TX 75248



Speedy Cash                                  Tim Truman                                    World Acceptance/Finance Corp
SCIL Texas, Inc.                             6851 N.E. Loop 820, Ste 310                   Attn: Bankruptcy
3527 N. Ridge Rd                             N. Richland Hills, TX 76180-6608              PO Box 6429
Wichita, KS 67205                                                                          Greenville, SC 29606



STP Processing                               Title Max Corp HQ
1900 NW Freeway                              15 Bull St.
Houston, TX 77037                            Savannah, GA 31401




Sunrise Credit Services, Inc.                United Revenue Corp
Attn: Bankruptcy                             Attention: Office Manager
260 Airport Plaza                            204 Billings St. Suite 120
Farmingdale, NY 11735                        Arlington, TX 76010



Swiss Colony                                 United States Trustee- Northern District
1112 7th Ave                                 1100 Commerce St, Rm 976
Monroe, WI 53566-1364                        Dallas, TX 75242
